UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-02527 DWS Money Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 1/31/2011 ITEM 1. REPORT TO STOCKHOLDERS JANUARY 31, 2011 Semiannual Report to Shareholders DWS Money Market Prime Series Contents 4 Information About Your Fund's Expenses 6 Portfolio Summary 7 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 23 Notes to Financial Statements 31 Investment Management Agreement Approval 35 Summary of Management Fee Evaluation by Independent Fee Consultant 39 Summary of Administrative Fee Evaluation by Independent Fee Consultant 40 Account Management Resources 41 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Information About Your Fund's Expenses As an investor, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (August 1, 2010 to January 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for DWS Cash Investment Trust Class S may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for DWS Cash Investment Trust Class S during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended January 31, 2011 Actual Fund Return DWS Cash Investment Trust Class A DWS Cash Investment Trust Class B DWS Cash Investment Trust Class C DWS Cash Investment Trust Class S DWS Money Market Fund Beginning Account Value 8/1/10 $ Ending Account Value 1/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return DWS Cash Investment Trust Class A DWS Cash Investment Trust Class B DWS Cash Investment Trust Class C DWS Cash Investment Trust Class S DWS Money Market Fund Beginning Account Value 8/1/10 $ Ending Account Value 1/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios DWS Cash Investment Trust Class A DWS Cash Investment Trust Class B DWS Cash Investment Trust Class C DWS Cash Investment Trust Class S DWS Money Market Fund DWS Money Market Prime Series .37% .37% .37% .37% .37% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 1/31/11 7/31/10 Commercial Paper 32% 36% Short-Term Notes 21% 19% Certificates of Deposit and Bank Notes 15% 15% Government & Agency Obligations 15% 12% Repurchase Agreements 12% 17% Time Deposits 5% — Supranational — 1% 100% 100% Weighted Average Maturity DWS Money Market Prime Series 49 days 43 days iMoneyNet First Tier Retail Money Fund Average* 40 days 37 days * The Fund is compared to its respective iMoneyNet Category: First Tier Retail Money Fund Average — Category includes a widely recognized composite of money market funds that invest in only first tier (highest rating) securities. Portfolio Holdings of First Tier funds include US Treasury, US Other, Repos, Time Deposits, Domestic Bank Obligations, Foreign Bank Obligations, First Tier Commercial Paper, Floating Rate Notes and Asset Backed Commercial Paper. Weighted average maturity, also known as effective maturity, is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Asset allocation and weighted average maturity are subjected to change. For more complete details about the Fund's holdings, see pages 7–13. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for more contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. In addition, each month, information about the Fund and its portfolio holdings is filed with the SEC on Form N-MFP. The SEC delays the public availability of the information filed on Form N-MFP for 60 days after the end of the reporting period included in the filing. These forms will be available on the SEC's Web site at www.sec.gov, and they may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of January 31, 2011 (Unaudited) Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 14.8% Abbey National Treasury Services PLC, 0.46%, 2/2/2011 Banco Bilbao Vizcaya Argentaria SA: 0.45%, 3/1/2011 0.5%, 2/14/2011 Bank of Tokyo-Mitsubishi UFJ Ltd., 0.38%, 5/16/2011 BNP Paribas: 0.41%, 3/17/2011 0.45%, 7/25/2011 0.55%, 5/13/2011 Dexia Credit Local, 144A, 2.375%, 9/23/2011 International Finance Corp., 3.0%, 11/15/2011 Kommuninvest I Sverige, 0.55%, 4/19/2011 Landeskreditbank Baden-Wuerttemberg Foerderbank, 2.5%, 2/14/2011 Mizuho Corporate Bank Ltd.: 0.27%, 2/28/2011 0.28%, 3/14/2011 0.3%, 3/7/2011 0.31%, 5/3/2011 Natixis: 0.35%, 2/15/2011 0.35%, 2/22/2011 Nordea Bank Finland PLC: 0.28%, 3/3/2011 0.28%, 4/14/2011 0.44%, 6/30/2011 0.6%, 2/8/2011 Skandinaviska Enskilda Banken AB: 0.3%, 2/4/2011 0.3%, 3/4/2011 Societe Generale, 0.41%, 4/26/2011 Sumitomo Mitsui Banking Corp.: 0.25%, 2/7/2011 0.3%, 3/3/2011 0.3%, 5/3/2011 Total Certificates of Deposit and Bank Notes (Cost $337,220,146) Commercial Paper 32.6% Issued at Discount** Abbey National North America LLC: 0.4%, 3/15/2011 0.455%, 2/1/2011 0.46%, 2/16/2011 Amstel Funding Corp., 0.32%, 3/15/2011 Archer-Daniels-Midland Co., 0.25%, 4/11/2011 Argento Variable Funding: 144A, 0.319%, 5/3/2011 144A, 0.32%, 2/4/2011 144A, 0.36%, 2/9/2011 144A, 0.37%, 2/24/2011 ASB Finance Ltd., 0.501%, 2/9/2011 Atlantis One Funding Corp., 144A, 0.25%, 2/7/2011 Banco Bilbao Vizcaya Argentaria SA: 0.49%, 2/4/2011 0.5%, 2/16/2011 0.5%, 2/18/2011 Caisse D'Amortissement de la Dette Sociale: 0.25%, 2/7/2011 0.26%, 2/22/2011 0.26%, 3/15/2011 0.28%, 4/26/2011 Coca-Cola Co., 0.21%, 3/14/2011 Google, Inc., 0.4%, 9/16/2011 Grampian Funding LLC: 144A, 0.3%, 2/11/2011 144A, 0.36%, 2/3/2011 144A, 0.36%, 2/11/2011 144A, 0.37%, 2/17/2011 144A, 0.37%, 3/1/2011 Hannover Funding Co., LLC, 0.35%, 2/14/2011 Johnson & Johnson, 144A, 0.22%, 4/7/2011 Kells Funding LLC: 144A, 0.26%, 2/4/2011 144A, 0.3%, 3/18/2011 144A, 0.33%, 4/19/2011 144A, 0.35%, 5/18/2011 144A, 0.36%, 5/17/2011 144A, 0.4%, 7/1/2011 Kreditanstalt fuer Wiederaufbau: 144A, 0.2%, 2/14/2011 144A, 0.23%, 2/15/2011 144A, 0.245%, 2/24/2011 Matchpoint Master Trust, 0.27%, 2/28/2011 Nieuw Amsterdam Receivables Corp., 144A, 0.26%, 2/18/2011 Nissan Motor Acceptance Corp., 0.33%, 2/9/2011 NRW.Bank: 0.29%, 4/5/2011 0.3%, 5/2/2011 0.32%, 3/8/2011 0.345%, 4/12/2011 0.42%, 3/31/2011 0.43%, 3/31/2011 Oesterreichische Kontrollbank AG, 0.245%, 2/28/2011 PepsiCo, Inc., 0.18%, 2/11/2011 Procter & Gamble Co., 0.2%, 4/8/2011 Santander Central Hispano Finance Delaware, Inc., 0.5%, 3/11/2011 Scaldis Capital LLC, 0.22%, 2/1/2011 Sheffield Receivables Corp., 144A, 0.3%, 4/4/2011 Shell International Finance BV: 0.4%, 5/2/2011 0.5%, 2/4/2011 Societe de Prise de Participation de l'Etat, 144A, 0.24%, 2/24/2011 Societe Generale North America, Inc., 0.33%, 2/1/2011 Standard Chartered Bank, 0.3%, 2/22/2011 Straight-A Funding LLC: 144A, 0.23%, 3/2/2011 144A, 0.25%, 3/10/2011 Swedish Housing Finance Corp., 144A, 0.5%, 4/14/2011 Thunder Bay Funding LLC, 144A, 0.24%, 2/9/2011 Victory Receivables Corp.: 144A, 0.26%, 2/10/2011 144A, 0.26%, 2/23/2011 144A, 0.27%, 3/7/2011 Walt Disney Co., 0.22%, 4/21/2011 Total Commercial Paper (Cost $745,291,963) Short-Term Notes* 21.7% Abbey National Treasury Services PLC: 0.453%, 3/7/2011 0.57%, 11/2/2011 Australia & New Zealand Banking Group Ltd., 144A, 0.41%, 1/20/2012 Bank of Nova Scotia: 0.35%, 9/12/2011 0.43%, 12/8/2011 Barclays Bank PLC: 0.581%, 7/19/2011 0.66%, 4/21/2011 BNP Paribas: 0.36%, 3/22/2011 0.464%, 8/22/2011 0.553%, 4/26/2011 Canadian Imperial Bank of Commerce: 0.26%, 5/12/2011 0.27%, 4/26/2011 0.44%, 4/26/2011 Commonwealth Bank of Australia, 144A, 0.361%, 2/3/2012 DnB NOR Bank ASA, 144A, 0.295%, 4/26/2011 Intesa Sanpaolo SpA, 0.35%, 10/27/2011 JPMorgan Chase Bank NA, 0.26%, 5/31/2011 Kells Funding LLC, 144A, 0.4%, 12/1/2011 National Australia Bank Ltd., 0.321%, 6/10/2011 Nordea Bank Finland PLC: 0.535%, 2/3/2012 0.603%, 10/14/2011 0.603%, 10/20/2011 Rabobank Nederland NV: 0.261%, 3/11/2011 0.341%, 1/10/2012 144A, 0.354%, 12/16/2011 144A, 2.052%, 4/7/2011 Royal Bank of Canada: 0.26%, 2/24/2011 0.39%, 8/12/2011 Societe Generale: 0.4%, 4/21/2011 0.4%, 5/19/2011 Toronto-Dominion Bank, 0.26%, 2/4/2011 Westpac Banking Corp.: 0.301%, 3/15/2011 0.303%, 4/14/2011 0.307%, 6/1/2011 0.35%, 10/12/2011 0.44%, 1/10/2012 Total Short-Term Notes (Cost $495,555,617) Government & Agency Obligations 14.7% Foreign Government Obligations 0.4% Kingdom of Denmark, 2.75%, 11/15/2011 Other Government Related (a) 1.1% European Investment Bank: 0.23%, 2/16/2011 2.625%, 5/16/2011 2.625%, 11/15/2011 US Government Sponsored Agencies 5.2% Federal Farm Credit Bank: 0.241%*, 11/2/2011 0.259%**, 10/20/2011 0.319%**, 12/16/2011 Federal Home Loan Bank: 0.24%, 10/28/2011 0.25%, 10/28/2011 0.269%**, 9/12/2011 0.43%, 2/22/2011 0.54%, 5/24/2011 Federal National Mortgage Association: 0.157%**, 3/14/2011 0.16%*, 7/27/2011 0.184%**, 6/16/2011 4.68%, 6/15/2011 US Treasury Obligations 8.0% US Treasury Bills: 0.16%**, 3/10/2011 0.165%**, 3/3/2011 0.217%**, 10/20/2011 US Treasury Notes: 0.875%, 5/31/2011 1.0%, 9/30/2011 1.0%, 10/31/2011 1.125%, 6/30/2011 1.125%, 12/15/2011 1.75%, 11/15/2011 4.5%, 2/28/2011 4.5%, 11/30/2011 4.625%, 8/31/2011 4.625%, 10/31/2011 4.75%, 3/31/2011 5.125%, 6/30/2011 Total Government & Agency Obligations (Cost $336,889,081) Time Deposit 4.9% Citibank NA, 0.2%, 2/1/2011 (Cost $113,000,000) Municipal Bonds and Notes 0.2% Henrico County, VA, Economic Development Authority, Residential Care Facility Revenue, Westminster Canterbury, 0.33%***, 10/1/2037, LOC: Branch Banking & Trust (Cost $4,080,000) Repurchase Agreements 12.5% BNP Paribas, 0.21%, dated 1/31/2011, to be repurchased at $23,000,134 on 2/1/2011 (b) Merrill Lynch & Co., Inc., 0.19%, dated 1/31/2011, to be repurchased at $76,000,401 on 2/1/2011 (c) Merrill Lynch & Co., Inc., 0.22%, dated 1/31/2011, to be repurchased at $101,986,146 on 2/1/2011 (d) Morgan Stanley & Co., Inc., 0.22%, dated 1/31/2011, to be repurchased at $80,000,489 on 2/1/2011 (e) The Goldman Sachs & Co., 0.21%, dated 1/31/2011, to be repurchased at $5,000,029 on 2/1/2011 (f) Total Repurchase Agreements (Cost $285,985,523) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,318,022,330)† Other Assets and Liabilities, Net ) ) Net Assets * These securities are shown at their current rate as of January 31, 2011. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** Annualized yield at time of purchase; not a coupon rate. *** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of January 31, 2011. †The cost for federal income tax purposes was $2,318,022,230. (a) Government-backed debt issued by financial companies or government sponsored enterprises. (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) US Treasury Bonds 4.375–6.25 8/15/2023–5/15/2040 US Treasury Notes 0.875–4.75 5/31/2011–6/30/2015 Total Collateral Value (c) Collateralized by $76,193,reasury Note, 1.375% maturing on 2/15/2012 with a value of $77,520,019. (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 1/1/2026 Federal National Mortgage Association 12/1/2040 Total Collateral Value (e) Collateralized by $77,885,530 Federal Home Loan Mortgage Corp., with various coupon rates from 4.5–5.0%, with various maturity dates of 1/1/2037–8/1/2040 with a value of $81,600,001. (f) Collateralized by $5,050,620 Government National Mortgage Association, 3.0%, maturing on 12/16/2038 with a value of $5,100,000. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LOC: Letter of Credit Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by a money market fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of January 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (g) $
